Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 1 of 17   PageID #: 1


SHOWA LAW OFFICE, LLLC
ANDREW DAISUKE STEWART 7810-0
735 Bishop Street, Suite 318
Honolulu, Hawaii 96813
Tel. (808) 772-9297
Attorney for Plaintiff
SALLY B. TOLENTINO
(AKA “TINO” TOLENTINO)

              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI’I

SALLY B. TOLENTINO (AKA       )  Civil No. 21-381
“TINO” TOLENTINO),            )
                              )
                  Plaintiff,  )  COMPLAINT; JURY DEMAND;
                              )  SUMMONS
         vs.                  )
                              )
G4S SECURE SOLUTIONS          )
(USA) INC.; STATE OF HAWAI’I )
DEPARTMENT OF PUBLIC          )
SAFETY; MAX N. OTANI, IN      )
HIS CAPACITY AS DIRECTOR )
OF STATE OF HAWAI’I           )
DEPARTMENT OF PUBLIC          )
SAFETY; STATE OF HAWAI’I; )
SAMUEL KANOE, Individually; )
“G.” PARK, Individually; JOHN )
DOES 1-10; JANE DOES 1-10; )
AND DOE CORPORATE             )
ENTITIES 1-10; DOE            )
GOVERNMENTAL ENTITIES 1- )
10,                           )
                              )
                  Defendants. )
                              )
                             COMPLAINT


                                      1
 Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 2 of 17     PageID #: 2


             Comes now Plaintiff, SALLY B. TOLENTINO (AKA “TINO”

TOLENTINO), by and through his attorney, SHOWA LAW OFFICE, LLLC,

and hereby files this Complaint, and alleges and avers the following

causes of action against Defendants G4S SECURE SOLUTIONS (USA)

INC.; STATE OF HAWAI’I DEPARTMENT OF PUBLIC SAFETY; MAX N.

OTANI, IN HIS CAPACITY AS DIRECTOR OF STATE OF HAWAI’I

DEPARTMENT OF PUBLIC SAFETY; STATE OF HAWAI’I; SAMUEL

KANOE, INDIVIDUALLY; “G.” PARK, INDIVIDUALLY; JOHN DOES 1-10;

JANE        DOES   1-10;   DOE     CORPORATE        ENTITIES         1-10;   DOE

GOVERNMENTAL ENTITIES 1-10 (hereinafter collectively “Defendants”).

                               THE PARTIES

     1.      Plaintiff SALLY B. TOLENTINO (AKA “TINO” TOLENTINO)

(hereinafter “Plaintiff”) is currently a resident of the City and County of

Honolulu, State Hawai’i.

     2.      Defendant G4S SECURE SOLUTIONS (USA) INC. (hereinafter

“G4S”) is and was at all times relevant, a foreign corporation incorporated

in the State of Florida but conducting business in the State of Hawai’i.

       3.    Defendant STATE OF HAWAI’I DEPARTMENT OF PUBLIC

SAFETY (hereinafter “DPS”) is and was at all times relevant hereto a State

department/agency incorporated under the laws of the State of Hawai’i.


                                       2
 Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 3 of 17   PageID #: 3


     4.    Defendant STATE OF HAWAI’I (hereinafter the “State”) is and

was at all times relevant hereto a State with in the United States of

America.

     5.    DPS and the State are empowered by the Hawai’i Revised

Statutes and the State of Hawaii Constitution.

     6.    DPS and the State are governmental entities engaged in

industry affecting commerce, having one hundred or more employees in

each of twenty or more calendar weeks, and have their principal places of

business located in the City and County of Honolulu, State of Hawai’i

within the U.S. District of Hawai’i.

     7.    Defendant MAX N. OTANI (hereinafter the “Director”), in his

capacity as Director of DPS, is and was at all times relevant hereto, a

resident of the City and County of Honolulu, State of Hawai’i within the

U.S. District of Hawai’i.

     8.    Defendant SAMUEL KANOE (hereinafter “Officer Kanoe”), is

and was at all times relevant hereto an employee of the State of Hawai’i

Department of Public Safety and a resident of the City and County of

Honolulu, State of Hawaii within the U.S. District of Hawaii.

     9.    Defendant “G.” Park (hereinafter “Officer Park”), is and was at

all times relevant hereto an employee of the State of Hawai’i Department



                                       3
 Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 4 of 17       PageID #: 4


of Public Safety and a resident of the City and County of Honolulu, State

of Hawaii within the U.S. District of Hawaii.

     10. JOHN DOES 1-10; JANE DOES 1-10; DOE CORPORATE

ENTITIES 1-10; AND DOE GOVERNMENTAL ENTITIES 1-10 (collectively

referred    to    herein as “DOE       DEFENDANTS” or           “other    presently

unidentified Defendants” are sued herein under fictitious names for the

reason that their true names and identities are presently unknown to

Plaintiff except that they are connected in some manner with Defendants

or were the agents, principals, partners, officers, directors, members,

servants,        employees,   employers,        representatives,     co-venturers,

associates,        consultants,      vendors,      suppliers,      manufacturers,

subcontractors,       contractors,    sureties,    insurers,    owners,     lessees,

sublessees, lessors, guarantors, assignees, assignors, licensees or

licensors of Defendants or were in some manner presently unknown to

Plaintiff, engaged in the activities alleged herein, or were in some manner

responsible for the injuries and damages to Plaintiff, or conducted some

activity or activities in a negligent or wrongful manner which was a

proximate cause of the injuries and damages to Plaintiff, and Plaintiff

prays for leave to certify the true names, identities, capacities, activities,

and responsibilities of DOE DEFENDANTS when the same are

ascertained.
                                         4
 Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 5 of 17   PageID #: 5


                     JURISDICTIONAL STATEMENT

     11. This Honorable Court has federal subject matter jurisdiction

over the subject matter of the within action pursuant to 28 U.S.C.

Sections 1331 and 42 U.S.C. Section 1981.

     12. This Honorable Court has supplemental jurisdiction over the

remaining state law claims pursuant to 28 U.S.C. Section 1331.

     13. The U.S. District Court for the District of Hawai’i is the

appropriate venue for this action pursuant to 42 U.S.C. Sections 1391(b)

and inasmuch as the causes of action alleged herein accrued in the State

of Hawai’i and the named defendants reside and/or committed the alleged

unlawful practices within the U.S. District of Hawai’i.

     14    Plaintiff requests a jury trial on all issues pursuant to 42

U.S.C.A. Section 1981(a).

                            FACTUAL ALLEGATIONS

     15.   Plaintiff was born a biological female but identifies as a

transgendered male.

     16.   During all times relevant, Plaintiff was employed by G4S as a

security guard contracted to provide security services to buildings

operated by the State of Hawaii Judiciary.

     17.   Plaintiff was initially employed by G4S as a security guard on

or about December of 2015.
                                       5
 Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 6 of 17    PageID #: 6


     18.   G4S dispatched Plaintiff to work as a security guard for

courthouses operated by the State of Hawai’i beginning on or about

September 2017.

     19.   During the summer months of 2019 Officer Leo Cueto

repeatedly asked Plaintiff about Plaintiff’s mastectomy and why he would

disrespect his parents by giving up his birth name and undergoing

surgery to change or reassign his gender, in the presence of other State

of Hawaii employees, G4S employees, as well as, members of the general

public.

     20.   On or about August 29, 2019, while Plaintiff was posted at the

Ronald T. Y. Moon Judiciary Complex, Officer Kanoe sexually harassed

Plaintiff by telling Plaintiff that Plaintiff was “still a female” until such time

Plaintiff underwent sex reassignment surgery, in the presence of other

State of Hawaii employees, G4S employees, as well as, members of the

general public.

     21.   In response, Plaintiff informed Officer Kanoe that Plaintiff

identifies himself as a male and that Plaintiff’s preferred pronouns are “he”

and “him”.

     22.   On or about August 29, 2019, Officer Kanoe made comments

about Plaintiff’s “private parts”, as well as, additional comments about

surgery in reference to Plaintiff’s private parts.
                                        6
 Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 7 of 17   PageID #: 7


     23.   On or about September 12, 2019, while Plaintiff was posted at

the Front Check Point at the Ronald T. Y. Moon Judiciary Complex,

Officer Kanoe approached Plaintiff, looked directly at Plaintiff, and

verbally stated: “We need a real male.” Officer Kanoe then proceeded to

state that he does not approve of “transgenders” and that Plaintiff would

“never be a male.”

     24.   On or about September 12, 2019, Plaintiff filed a written

“Complaint for discrimination” addressed to “Lieutenant Oakland” of DPS,

complaining about the August 29, 2019 and September 12, 2019

incidents involving Officer Kanoe, stating in relevant part: “I will no longer

tolerate being harassed based upon my gender identity and/or sex.”

     25.   After Plaintiff made the complaint to Lieutenant Oakland of

DPS, the sheriff’s deputies he was working with at the Ronald T. Y. Moon

Judiciary Complex began treating him differently from other similarly

situated security guards, including but not limited to the following.

     26.   On or about September 19, 2019, when Plaintiff requested

access to the unisex restrooms at the Ronald T. Y. Moon Judiciary

Complex, Plaintiff was denied access to the unisex restrooms, which he

previously was given regular access to.

     27.   Subsequent to September 19, 2019, the sheriff’s deputies

began altering the terms and conditions of Plaintiff’s employment by
                                       7
 Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 8 of 17   PageID #: 8


requiring Plaintiff to simultaneously handle multiple job duties, which

were typically assigned to multiple security guards.

     28.    In or about October or November 2019, Plaintiff reported to

G4S the sexual harassment and sexually hostile work environment he

was subjected to Ronald T. Y. Moon Judiciary Complex but G4S failed to

take remedial measures to rectify the sexually hostile work environment

or remove Plaintiff from said sexually hostile work environment.

     29.    Plaintiff has not been able to report to work since April 4, 2020

due to the sexually hostile work environment and retaliation he was

subjected to at the Ronald T. Y. Moon Judiciary Complex.

     30.    On or about August 13, 2021, when Plaintiff sought to access

public records and obtain information at State of Hawaii, Department of

Labor and Industrial Relations, located at 830 Punchbowl Street,

Honolulu,     Hawaii,   for   purposes     of   Plaintiff’s   application     for

unemployment insurance benefits, deputy sheriffs denied Plaintiff entry

into the building and denied Plaintiff access to public records, while

permitting non-transgender members of the public to enter the building

and/or access public records relating to unemployment insurance

benefits.




                                       8
 Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 9 of 17   PageID #: 9


                                  COUNT I

Sexual Harassment in Violation of Hawaii Revised Statutes Section

                            378-2 (against G4S)

     31. Plaintiff repeats and realleges and by reference incorporates the

allegations contained in the above paragraphs.

     32. As a transgendered male, Plaintiff is in a legally protected class

due to his gender and/or gender identity.

     33. During Plaintiff’s employment with G4S, Plaintiff was subjected

to sexual harassment and a sexually hostile work environment in the

course of his employment, which took place within and/or around a

government building open to the public.

     34. The sexual harassment and sexually hostile work environment

Plaintiff was subjected to in the course of his employment while working

within and/or around a government building open to the public was open

and notorious.

     35. The sexual harassment and sexually hostile work environment

Plaintiff was subjected to in the course of his employment was a

continuing violation.

     36. G4S knew or should have known that Plaintiff was being

subjected to unlawful sexual harassment and a sexually hostile work



                                       9
Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 10 of 17   PageID #: 10


environment by employees of DPS on a regular basis because of Plaintiff’s

gender and/or gender identity.

     37. Notwithstanding the sexual harassment and sexually hostile

work environment Plaintiff was being subjected to, during the course of

his employment, G4S failed to take remedial action to protect Plaintiff

from the sexual harassment and sexually hostile work environment.

     38. As a proximate and substantial cause of G4S’s violation of

Hawaii Revised Statutes, Section 378-2, Plaintiff has suffered damages in

amounts to be proven at trial.

                                  COUNT II

 Infringement of Plaintiff’s Civil Rights in Violation of 42 U.S.C.A.

                   Section 1983 (against State & DPS)

     39. Plaintiff repeats and realleges and by reference incorporates the

allegations contained in the above paragraphs.

     40. As a transgendered male, Plaintiff is in a legally protected class

due to his gender and/or gender identity.

     41. Under 42 U.S.C.A. Section 1983 it is unlawful for a

governmental entity, through its agents or employees, to discriminate

against an individual on the basis of his gender and/or gender identity.

     42. At all times relevant hereto, when engaging in the above-

described discriminatory conduct, Officers Kanoe, Officer “G.” Park, and
                                      10
Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 11 of 17    PageID #: 11


other currently unidentified sheriff’s deputies, were acting in the scope of

their employment as deputy sheriffs under the color of the State of Hawai’i

Department of Public Safety. As such, the State and DPS were directly

and otherwise responsible for said deputy sheriffs’ actions and conduct.

     43. Officer    Kanoe,     Officer    Park,   and   the   other    currently

unidentified sheriff’s deputies’ actions and conduct were disparate and

discriminatory and were motivated by Plaintiff’s gender and/or gender

identity.

     44. The aforementioned conduct deprived Plaintiff of his rights

privileges and immunities protected by the Constitution, statutes,

regulations, and other laws of the United States.

     45. As a proximate and substantial cause of said unlawful

discrimination and deprivation of his civil rights, Plaintiff has suffered

damages in amounts to be proven at trial.

                                  COUNT III

      Unlawful Retaliation and Infringement of Plaintiff’s First

    Amendment Rights in Violation of 42 U.S.C.A. Section 1983

                           (against State & DPS)

     46. Plaintiff repeats and realleges and by reference incorporates the

allegations contained in the above paragraphs.



                                         11
Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 12 of 17   PageID #: 12


     47. After Plaintiff reported and/or complained about unlawful

sexual harassment and discrimination in contravention of his civil rights

to DPS, Plaintiff was subjected to retaliation by sheriff’s deputies, who

altered the terms and conditions of his employment, as well as, barred

Plaintiff from accessing certain government facilities and buildings.

     48. Under 42 U.S.C.A. Section 1983 it is unlawful for a

governmental entity, through its agents or employees, to retaliate against

an individual for asserting his civil rights and/or exercising his free

speech rights under the First Amendment of the United States

Constitution.

     49. As a proximate and substantial cause of said unlawful

retaliation and deprivation of his civil rights, Plaintiff has suffered

damages in amounts to be proven at trial.

                                  COUNT IV

                Intentional Infliction of Emotional Distress

      (against Officer Kanoe, Officer Park, and Other Currently

                      Unidentified Sheriff’s Deputies)

     50. Plaintiff repeats and realleges and by reference incorporates the

allegations contained in the above paragraphs.

     51. Officer Kanoe, Officer Park and the other currently

unidentified sheriffs’ deputies have engaged in extreme and outrageous
                                      12
Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 13 of 17   PageID #: 13


behavior towards Plaintiff, which were done with malice and with the

intent to cause, or the knowledge that it would cause, severe emotional

and mental distress to Plaintiff.

      52. Officer Kanoe, Officer Park and the currently unidentified

sheriffs’ deputies’ aforementioned discriminatory conduct was so

outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious and utterly

intolerable in a civilized community.

     53. Plaintiff has suffered and continues to suffer severe emotional

distress and emotional injury.

     54. Officer Kanoe, Officer Park and the other currently unidentified

sheriffs’ deputies’ aforementioned actions were the direct and proximate

cause of such severe emotional distress and emotional injury to Plaintiff

     55. Plaintiff suffered and continues to suffer mental anguish as a

result of having his civil rights violated by Officer Kanoe, Officer Park and

the other currently unidentified sheriff’s deputies, and said mental

anguish is of a nature that no reasonable person could be expected to

endure.

     56. As a proximate and substantial cause of said intentional

infliction of emotional distress, Plaintiff has suffered damages in amounts

to be proven at trial.
                                      13
Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 14 of 17   PageID #: 14


                                   COUNT V

                               Invasion of Privacy

                 (against Officer Kanoe, State, and DPS)

     57. Plaintiff repeats and realleges and by reference incorporates the

allegations contained in the above paragraphs.

     58. By subjecting Plaintiff to sexual harassment and a sexually

hostile work environment by referencing Plaintiff’s private parts and

questioning the integrity of her gender identity in a public space in the

presence of State of Hawaii employees, Plaintiff’s co-workers, and

members of the general public, Officer Kanoe intentionally or negligently

invaded Plaintiff’s privacy.

     59. To the extent Officer Kanoe’s invasion of privacy was a

negligent act, as Officer Kanoe’s employer, State and DPS are vicariously

liable for Officer Kanoe’s conduct.

     60. As a proximate and substantial cause of said invasion of

privacy, Plaintiff has suffered damages in amounts to be proven at trial.

                                   COUNT VI

       Negligence/ Negligent Training / Negligent Supervision

                          (against State and DPS)

     61. Plaintiff repeats and realleges and by reference incorporates the

allegations contained in the above paragraphs.
                                       14
Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 15 of 17   PageID #: 15


     62. The State and DPS owed Plaintiff a duty to, among other things,

train their employees, agents, and representatives, including but not

limited to, Officer Kanoe, Officer Park and the currently unidentified

sheriff’s deputies, with due diligence, to train them on the State of

Hawaii’s laws, regulations, and policies on equal employment opportunity

and against discrimination, harassment, and retaliation, in order to

prevent their employees from acting harmfully, wrongfully, or tortiously

towards Plaintiff.

     63. The State and DPS owed Plaintiff a duty to, among other things,

supervise their employees, agents, and representatives, including but not

limited to, Officer Kanoe, Officer Park and the currently unidentified

sheriff’s deputies, with due diligence, to ensure compliance with laws,

regulations, and policies on equal employment opportunity prohibiting

discrimination, harassment, and retaliation, and to discipline or

terminate employment when their employees are acting harmfully,

wrongfully, or tortiously.

     64. The State and DPS’s failure to establish and enforce

supervisory policies and training for its employees proximately caused

Plaintiff’s injuries as described herein.

     65. Plaintiff has sustained substantial damages as a direct and

proximate result of the State and DPS’s negligent training and/or
                                      15
Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 16 of 17   PageID #: 16


supervision of Officer Kanoe, Officer Park and the currently unidentified

sheriff’s deputies, in amounts to be proven at trial.

                           PRAYER FOR RELIEF

             WHEREFORE, Plaintiff prays that judgment be entered in its

favor against all Defendants as follows:

             A.   For judgment in its favor on each and every count as

alleged against the Defendants claimed herein, and presently unidentified

Defendants, jointly and/or severally, in the type of relief or amount of

damage set forth therein of for such amount as may be proven at trial.

             B.   For special damages against Defendants and presently

unidentified Defendants, and each of them, jointly and severally, in an

amount to be proven at trial, including but not limited to, back pay and

front pay.

             C.   Plaintiff be awarded further special, general, and/or

consequential damages.

             D.   Punitive damages as may be proven at trial.

             E.   Plaintiff be awarded all costs of suit, including reasonable

attorney’s fees and costs, interest, all costs of investigation, and such

other and further relief as the Court deems equitable in the premises.




                                      16
Case 1:21-cv-00381-JMS-KJM Document 1 Filed 09/10/21 Page 17 of 17   PageID #: 17


           DATED:     Honolulu, Hawaii, September 10, 2021.

                                                /s/ Andrew Daisuke Stewart
                                           _________________________________
                                              ANDREW DAISUKE STEWART
                                                SHOWA LAW OFFICE, LLLC
                                                       Attorney for Plaintiff
                                                      SALLY B. TOLENTINO
                                                 (AKA “TINO” TOLENTINO)




                                      17
